             Case 2:17-cr-00081-PSG Document 165 Filed 06/09/21 Page 1 of 5 Page ID #:2761

                                                     United States District Court
                                                    Central District of California
                                                                                                                                     JS-3

 UNITED STATES OF AMERICA vs.                                           Docket No.            CR 17-81-PSG

 Defendant          TIAN MIN WU                                         Social Security No. _ _ _              _ N/A

 akas: N/A                                                             (Last 4 digits)




                                                                                                               MONTH   DAY    YEAR
           In the presence ofthe attorney for the government, the defendant appeared in person on this date.   06        09    21


 COUNSEL                                                           RTND Michael Severo
                                                                       (Name of Counsel)

    PLEA        ❑X GUILTY,and the court being satisfied that there is a factual basis for the plea. ~      NOLO    ~  NOT
                                                                                                        CONTENDERS   GUILTY
  FINDING           There being afinding/verdict of GUILTY,defendant has been convicted as charged ofthe offenses) of:

                    Soliciting and Export in Violation of the Arms Export Control Act,in violation of Title 22 U.S.C.§
                    2778(b)(2),(c), as charged in Count One of the Indictment.

JUDGMENT The Court asked whether there was any reason why judgment should not be pronounced. Because no sufficient cause to the
AND PROB/ contrary was shown,or appeared to the Court,the Court adjudged the defendant guilty as charged and convicted and ordered that:
  COMM    Pursuant to the Sentencing Reform Act of 1984, it is the judgment of the Court that the defendant is hereby committed to the
  ORDER   custody ofthe Bureau of Prisons to be imprisoned for a term of: 52 MONTHS or TIME SERVED.


It is ordered that the defendant shall pay to the United States a special assessment of $100, which is
suspended.

Pursuant to Section SE1.2(a) of the Guidelines, all fines are waived, as it is found that the defendant
does not have the ability to pay a fine.

Upon release from imprisonment, the defendant shall be placed on supervised release for a term of
3 years under the following terms and conditions:

1.    The defendant shall comply with the rules and regulations of the U. S. Probation Office and
General Order 20-04, including, but not limited to the condition that the defendant shall not commit
another federal, state or local crime.

2.     The defendant shall refrain from any unlawful use of a controlled substance. The defendant
shall submit to one drug test within 15 days of release from imprisonment and at least two periodic
drug tests thereafter, not to exceed eight tests per month, as directed by the Probation Officer.




CR-104(wpd 10/18)                              JUDGMENT &PROBATION/COMMITMENT ORDER                                                  Page 1
              Case 2:17-cr-00081-PSG Document 165 Filed 06/09/21 Page 2 of 5 Page ID #:2762

  USA vs.    TIAN MIN WU                                                     Docket No.:       CR 17-81-PSG

3.     The defendant shall comply with the immigration rules and regulations of the United States,
and when deported from this county, either voluntarily or involuntarily, not reenter the United States
illegally. The defendant is not required to report to the Probation Office while residing outside ofthe
United States; however, within 72 hours of release from any custody or any reentry to the United
States during the period of Court-ordered supervision, the defendant shall report for instructions to
the U.S. Probation Office and Pretrial Services Office located at the United States Courthouse, 312
North Spring Street, Room 600, Los Angeles, California 90012.

4.       The defendant shall cooperate in the collection of a DNA sample from the defendant.

      The Court recommends that the defendant be given credit for 52.4 months in custody, which is
a sentence of time served.

         The Court orders Government counsel to prepare a removal order and forfeiture order.

         On Government's motion, all remaining counts are ordered dismissed.

         The defendant is advised of the right to appeal.

 In addition to the special conditions of supervision imposed above, it is hereby ordered that the Standard Conditions ofProbation and
 Supervised Release within this judgment be imposed. The Court may change the conditions of supervision, reduce or extend the period of
 supervision, and at any time during the supervision period or within the maximum period permitted by law, may issue a warrant and revoke
 supervision for a violation occurring during the supervision period.




                    6~q~dU
            Date                                                  U. S. ~ rict Judge

 It is ordered that the Clerk deliver a copy of this Judgment and Probation/Commitment Order to the U.S. Marshal or other qualified officer.


                                                                  Clerk, U.S. District Court




                   C2 I ~I 1202~                            BY
            Filed Date                                            Deputy Clerk




CR-104(wpd 10/18)                             JUDGMENT &PROBATION/COMMITMENT ORDER                                                       Page 2
             Case 2:17-cr-00081-PSG Document 165 Filed 06/09/21 Page 3 of 5 Page ID #:2763

 USA vs.    TIAN MIN WU                                                        Docket No.:    CR 17-81-PSG


 The defendant must comply with the standard conditions that have been adopted by this court (set forth below).

                             STANDARD CONDITIONS OF PROBATION AND SUPERVISED RELEASE

                             While the defendant is on probation or supervised release pursuant to this judgment:

 1.   The defendant must not commit another federal, state, or          9.     The defendant must not knowingly associate with any persons
      local crime;                                                             engaged in criminal activity and must not knowingly associate
 2.   The defendant must report to the probation office in the                 with any person convicted of a felony unless granted permission
      federal judicial district of residence within 72 hours of                to do so by the probation officer. This condition will not apply to
      imposition of a sentence of probation or release from                    intimate family members, unless the court has completed an
      imprisonment, unless otherwise directed by the probation                 individualized review and has determined that the restriction is
      officer;                                                                 necessary for protection of the community or rehabilitation;
 3.   The defendant must report to the probation office as              10.    The defendant must refrain from excessive use of alcohol and
      instructed by the court or probation officer;                            must not purchase, possess, use, distribute, or administer any
 4.   The defendant must not knowingly leave the judicial district             narcotic or other controlled substance, or any paraphernalia
      without first receiving the permission of the court or                   related to such substances, except as prescribed by a physician;
      probation officer;                                                1 1.   The defendant must notify the probation officer within 72 hours
 5.   The defendant must answer truthfully the inquiries of the                of being arrested or questioned by a law enforcement officer;
      probation officer, unless legitimately asserting his or her       12.    For felony cases, the defendant must not possess a firearm,
      Fifth Amendment right against self-incrimination as to new               ammunition, destructive device, or any other dangerous weapon;
      criminal conduct;                                                 13.    The defendant must not act or enter into any agreement with a law
 6.   The defendant must reside at a location approved by the                  enforcement agency to act as an informant or source without the
      probation officer and must notify the probation officer at               permission of the court;
      least 10 days before any anticipated change or within 72          14.    As directed by the probation officer, the defendant must notify
      hours of an unanticipated change in residence or persons                 specific persons and organizations of specific risks posed by the
      living in defendant's residence;                                         defendant to those persons and organizations and must permit the
 7.   The defendant must permit the probation officer to contact               probation officer to confirm the defendant's compliance with such
      him or her at any time at home or elsewhere and must permit              requirement and to make such notifications;
      confiscation ofany contraband prohibited by law or the terms      15.    The defendant must follow the instructions of the probation
      of supervision and observed in plain view by the probation               officer to implement the orders of the court, afford adequate
      officer;                                                                 deterrence from criminal conduct, protect the public from further
 8.   The defendant must work at a lawful occupation unless                    crimes of the defendant; and provide the defendant with needed
      excused by the probation officer for schooling, training, or             educational or vocational training, medical care, or other
      other acceptable reasons and must notify the probation                   correctional trearinent in the most effective manner.
      officer at least ten days before any change in employment or
      within 72 hours of an unanticipated change;




CR-104(wpd 10/18)                             JUDGMENT &PROBATION/COMMITMENT ORDER                                                           Page 3
             Case 2:17-cr-00081-PSG Document 165 Filed 06/09/21 Page 4 of 5 Page ID #:2764

 USA vs.    TIAN MIN WU                                                        Docket No.:     CR 17-81-PSG


     ❑      The defendant must also comply with the following special conditions (set forth below).


           STATUTORY PROVISIONS PERTAINING TO PAYMENT AND COLLECTION OF FINANCIAL SANCTIONS

           The defendant must pay interest on a fine or restitution of more than $2,500, unless the court waives interest or unless the fine or
 restitution is paid in full before the fifteenth (15th) day after the date ofthe judgment under 18 U.S.C. § 3612(fl(1). Payments may be subject
 to penalties for default and delinquency under 18 U.S.C. § 3612(g). Interest and penalties pertaining to restitution, however, are not applicable
 for offenses completed before Apri124, 1996.

          If all or any portion of a fine or restitution ordered remains unpaid after the termination of supervision, the defendant must pay the
 balance as directed by the United States Attorney's Office. 18 U.S.C. § 3613.

          The defendant must notify the United States Attorney within thirty (30) days of any change in the defendant's mailing address or
 residence address until all fines, restitution, costs, and special assessments are paid in full. 18 U.S.C. § 3612(b)(1)(F).

         The defendant must notify the Court (through the Probation Office) and the United States Attorney of any material change in the
 defendant's economic circumstances that might affect the defendant's ability to pay a fine or restitution, as required by 18 U.S.C. § 3664(k).
 The Court may also accept such notification from the government or the victim, and may,on its own motion or that ofa party or the victim, adjust
 the manner of payment of a fine or restitution under 18 U.S.C. § 3664(k). See also 18 U.S.C. § 3572(d)(3) and for probation 18 U.S.C. §
 3563(a)(7).

          Payments will be applied in the following order:

                    1. Special assessments under 18 U.S.C. § 3013;
                    2. Restitution, in this sequence (under 18 U.S.C. § 3664(1), all non-federal victims must be paid before the United
                      States is paid):
                              Non-federal victims (individual and corporate),
                             Providers of compensation to non-federal victims,
                              The United States as victim;
                    3. Fine;
                    4. Community restitution, under 18 U.S.C. § 3663(c); and
                    5. Other penalties and costs.

           CONDITIONS OF PROBATION AND SUPERVISED RELEASE PERTAINING TO FINANCIAL SANCTIONS

          As directed by the Probation Officer, the defendant must provide to the Probation Officer: (1)a signed release authorizing credit report
 inquiries;(2)federal and state income tax returns or a signed release authorizing their disclosure and (3) an accurate financial statement, with
 supporting documentation as to all assets, income and expenses ofthe defendant. In addition, the defendant must not apply for any loan or open
 any line of credit without prior approval ofthe Probation Officer.




          When supervision begins, and at any time thereafter upon request ofthe Probation Officer,the defendant must produce to the Probation
 and Pretrial Services Office records of all bank or investments accounts to which the defendant has access, including any business or trust
 accounts. Thereafter, for the term ofsupervision, the defendant must notify and receive approval ofthe Probation Office in advance of opening
 a new account or modifying or closing an existing one,including adding or deleting signatories; changing the account number or name,address,
 or other identifying information affiliated with the account; or any other modification. If the Probation Office approves the new account,
 modification or closing,the defendant must give the Probation Officer all related account records within 10 days ofopening, modifying or closing
 the account. The defendant must not direct or ask anyone else to open or maintain any account on the defendant's behalf.

         The defendant must not transfer, sell, give away, or otherwise convey any asset with a fair market value in excess of $500 without
 approval ofthe Probation Officer until all financial obligations imposed by the Court have been satisfied in full.

                               These conditions are in addition to any other conditions imposed by this judgment.




CR-104(wpd 10/18)                               JUDGMENT &PROBATION/COMMITMENT ORDER                                                         Page 4
               Case 2:17-cr-00081-PSG Document 165 Filed 06/09/21 Page 5 of 5 Page ID #:2765


                                                                     RETURN

 I have executed the within Judgment and Commitment as follows:
 Defendant delivered on                                                                     to
 Defendant noted on appeal on
 Defendant released on
 Mandate issued on
 Defendant's appeal determined on
 Defendant delivered on                                                                     to
      at
      the institution designated by the Bureau ofPrisons, with a certified copy of the within Judgment and Commitment.

                                                                    United States Marshal


                                                              By
             Date                                                   Deputy Marshal




                                                                 CERTIFICATE

 I hereby attest and certify this date that the foregoing document is a full, true and correct copy ofthe original on file in my office, and in my
 legal custody.

                                                                    Clerk, U.S. District Court




             Filed Date                                             Deputy Clerk




                                                FOR U.S. PROBATION OFFICE USE ONLY


Upon a finding of violation of probation or supervised release, I understand that the court may(1)revoke supervision,(2) extend the term of
supervision, and/or(3) modify the conditions of supervision.

           These conditions have been read to me. I fully understand the conditions and have been provided a copy of them.


       (Signed)
               Defendant                                                           Date




                    U. S. Probation Officer/Designated Witness                     Date




CR-104(wpd 10/18)                               JUDGMENT &PROBATION/COMMITMENT ORDER                                                           Page 5
